Case 2:16-cr-00002-DBH Document 46 Filed 08/07/20 Page 1 of 4                 PageID #: 101



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


UNITED STATES OF AMERICA,                  )
                                           )
                                           )
       v.                                  )      2:16-cr-00002-DBH
                                           )
MICHAEL MORRIS,                            )
                                           )
              Defendant                    )


                   ORDER ON MOTION TO APPOINT COUNSEL

       Defendant has filed a Motion to Appoint Counsel. (Motion, ECF No. 45.) In his

motion, Defendant references the CARES Act and asserts he “meets the requirements.”

(Motion at 1.) The Court, therefore, construes Defendant’s motion as a request for counsel

in connection with a motion for a sentence reduction under 18 U.S.C. § 3582 that Defendant

intends to file. As explained below, the Court denies the motion without prejudice.

                                        DISCUSSION

       While there does not appear to be a separate standard that governs a request for

counsel when relief is requested in accordance with § 3582, the First Circuit’s discussion

of the factors relevant to a court’s assessment of a request for the appointment of counsel

in the habeas context (i.e., on a post-conviction request for release) is instructive. In U.S.

v. Mala, 7 F.3d 1058 (1st Cir. 1993), the First Circuit considered whether a defendant was

entitled to counsel in the event he filed a habeas action based on the alleged ineffective

assistance of his post-conviction counsel. In concluding that the defendant presented the

“rare section 2255 case in which the appointment of counsel is warranted,” the Court cited
Case 2:16-cr-00002-DBH Document 46 Filed 08/07/20 Page 2 of 4                PageID #: 102



three factors: (1) the defendant had demonstrated a “fair likelihood of success on the

constitutional claim,” (2) the claim was “factually complex and legally intricate,” and (3)

“the facts [were] largely undeveloped and [defendant] (who is both incarcerated and

indigent) [was] severely hampered in his ability to investigate them.” 7 F.3d at 1063-64.

       Defendant’s mere assertion that he “meets the requirements” for compassionate

relief lacks any facts to support the appointment of counsel. Under § 3582(c), the

sentencing court may: (1) correct an arithmetical, technical or other clear error within 14

days after sentencing, id. § 3582(c)(1)(B), Fed. R. Crim. P. 35(a); (2) reduce a sentence

upon the government’s motion within one year of sentencing if the defendant provided

substantial assistance investigating or prosecuting another person, id. § 3582(c)(1)(B), Fed.

R. Crim. P. 35(b); (3) modify a sentence that was based on a guideline range which the

Sentencing Commission subsequently lowered, id. § 3582(c)(2); (4) shorten a sentence for

a defendant over the age of seventy who has served more than thirty years in prison and is

no longer a danger to others, id. § 3582(c)(1)(A)(ii); and (5) reduce a sentence for

extraordinary and compelling reasons, such as terminal illness, serious physical or

cognitive impairment, or the death or incapacitation of the caregiver of a minor child,

spouse or partner, id. § 3582(c)(1)(A)(i), U.S.S.G. § 1B1.13 Application Note. Beyond

that “handful of narrowly circumscribed exceptions,” the sentencing court “has no

jurisdiction to vacate, alter, or revise a sentence previously imposed.” United States v.

Mercado-Flores, 872 F.3d 25, 28 (1st Cir. 2017).




                                             2
Case 2:16-cr-00002-DBH Document 46 Filed 08/07/20 Page 3 of 4                 PageID #: 103



       Defendant’s reference to the CARES Act suggests that he believes he is entitled to

relief for “extraordinary and compelling reasons” generated by the COVID-19 pandemic.

“Extraordinary and compelling reasons” include the following:

       (A) Medical Condition of the Defendant.

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.
       (ii) The defendant is

              (I) suffering from a serious physical or medical condition,

              (II) suffering from a serious functional or cognitive impairment, or

              (III) experiencing deteriorating physical or mental health because of the
              aging process, that substantially diminishes the ability of the defendant to
              provide selfcare within the environment of a correctional facility and from
              which he or she is not expected to recover.
U.S.S.G. § 1B1.13, Application Note 1. A court may only reduce a sentence based on

extraordinary and compelling reasons after considering the § 3553(a) factors: (1) “upon

motion of the Director of the Bureau of Prisons,” or (2) “upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier

. . . .” 18 U.S.C. § 3582(c)(1)(A)(i).

       Here, Defendant has not provided any information regarding his particular

circumstance, including whether he intends to seek relief based on a medical condition that

might make him more susceptible to the coronavirus.           The Court, therefore, cannot
                                              3
Case 2:16-cr-00002-DBH Document 46 Filed 08/07/20 Page 4 of 4                PageID #: 104



conclude that Defendant is likely to succeed on his anticipated request for relief under §

3852, that the request would be factually complex and legally intricate, or that the relevant

facts would be largely undeveloped. Accordingly, on this record, the appointment of

counsel is not warranted.

                                       CONCLUSION

       Based on the foregoing analysis, the Court denies Defendant’s motion to appoint

counsel without prejudice to Defendant’s ability to renew the request upon the filing of a

motion for compassionate release that provides more information regarding the bases of

his request.

                                         NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of
Criminal Procedure 59.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 7th day of August, 2020.




                                             4
